This litigation arises from a two-car accident which occurred on February 19, 1992, involving a vehicle owned by Susan Lederer-Carroll and operated by Edward T. Carroll and a second vehicle owned and operated by Dale Larsen. Thereafter, Larsen and his wife commenced an action naming the Car-rolls as defendants and the Carrolls commenced a separate action naming Dale Larsen as the sole defendant. These actions were consolidated. In the liability phase of the bifurcated trial, the jury found that Edward T. Carroll was 100% at fault in the happening of the accident, thus resulting in the dismissal of his claims. Prior to the damages phase of the action Larsen and the Carrolls executed a settlement in Larsen’s favor in the sum of $45,000. On August 5, 1994, Larsen and his wife executed a general release in favor of the Carrolls pursuant to which the Carrolls were released from, inter alia, "all * * * sums of money” and "judgments”, which the Larsens had, now have or might ever have against them. This release barred Larsen from later asserting a claim for a bill of costs against *648the Carrolls in regard to the subject litigation. Accordingly, the Supreme Court properly vacated that portion of a judgment dated December 20, 1994, which awarded a bill of costs to Larsen. Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.